Electronically Filed
                                                    Supreme Court
                                                    SCWC-29512
                                                    09-MAY-2012
                                                    08:25 AM



                         NO. SCWC-29512

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        LESLIE A. AMONG, Petitioner/Plaintiff-Appellant,

                               vs.

    HARRY J. SCHWENKER, CITY AND COUNTY OF HONOLULU, a Municipal
  Corporation; HONOLULU POLICE DEPARTMENT; LEE DONOHUE, Chief of
 Police; OFFICER KYLE HO; OFFICER DAN NAKASATO; OFFICER BENJAMIN
       MAHI; OFFICER TRACY DANTSUKA; GMR LLC; PHIL RUSSELL AND
 ASSOCIATES, LTD.; HONOLULU NEIGHBORHOOD HOUSING SERVICES, INC.;
      PETER B. CARLISLE, Chief of the Office of the Prosecuting
   Attorney of the City and County of Honolulu; KEVIN S. TERUYA,
Prosecuting Attorney of the Office of the Prosecuting Attorney of
     the City and County fo Honolulu; BOISSE P. CORREA, Chief of
 Police; NYLE DOLERA, Acting Major, Internal Affairs; DEPARTMENT
    OF INTERNAL AFFAIRS of the Police Department of the City and
   County of Honolulu; D.H. GRAHAM COMPANY, LTD.; JOHN DOES 1-9;
 JANE DOES 1-9; DOE PARTNERSHIPS 1-10; DOE CORPORATIONS 1-9; ROE
         "NON-PROFIT" CORPORATIONS 1-10; and ROE GOVERNMENTAL
            ENTITIES 1-9, Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (ICA NO. CAAP-29512; CIVIL NO. 05-1-1108)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.,
  and Circuit Judge Nishimura, in place of Duffy, J., recused)
          Petitioner/Plaintiff-Appellant Leslie a. Among’s

application for writ of certiorari, filed March 28, 2012, is

hereby rejected.

          DATED: Honolulu, Hawai#i, May 9, 2012.

Terry G. Oppermann,              /s/ Mark E. Recktenwald
Attorney for Petitioner/
Plaintiff-Appellant on           /s/ Paula A. Nakayama
the application.
                                 /s/ Simeon R. Acoba, Jr.
Robert Carson Godbey
and Curtis E. Sherwood,          /s/ Sabrina S. McKenna
Attorneys for Respondents/
Defendants-Appellees on          /s/ Rhonda A. Nishimura
the response.